This is an appeal from a judgment of the superior court awarding a peremptory writ of prohibition. An action was commenced in the police court of the city of Riverside by E. Carlin against A. Simpson (respondent herein), to recover one hundred and twenty-five dollars alleged to be due upon a promissory note. Simpson appeared and demurred to the complaint, upon the ground that the police court had no jurisdiction of the subject-matter of the action. The demurrer being overruled, this proceeding was instituted in the superior court to prohibit the police court and the judge thereof from proceeding further in the cause.
The charter of the city of Riverside provides for the creation of a police court, and undertakes to vest in that court jurisdiction, concurrent with that of the justices' court, "of all civil actions and proceedings arising within the corporate limits of the city and which might be tried in said justices' court." (Sec. 193, Stats. 1907, p. 1330.) The contention of the respondent is that this provision is ineffectual as a grant of jurisdiction in cases of the kind here involved. Regardless of the merits of this contention, we think the writ of prohibition should have been denied in the court below, for the reason that the petitioner Simpson had a plain, speedy, and adequate remedy in the ordinary course of law for any act to be done in excess of the jurisdiction of the police court. (Code Civ. Proc., secs. 1102, 1103.) An appeal may be taken to the superior court on questions of law or fact, or both, from a judgment rendered in a civil action in the police court. (Code Civ. Proc., sec. 974.) That such appeal is a plain and speedy remedy is not questioned. We think it clear, too, that the remedy is entirely adequate.
In support of this conclusion it will not be necessary to do more than to refer to the recent decision of the district court of appeal for the first appellate district in Hamburger v. PoliceCourt of City of Fresno, 12 Cal.App. 153, [106 P. 894, 107 P. 614]. In that case, which was in its facts precisely similar to the one at bar, the court held that the writ *Page 532 
of prohibition was properly denied for the reason above stated, and cited authorities to support its ruling. An application for a hearing in this court was denied. The chief justice filed an elaborate opinion in support of his dissent from the order refusing to transfer the cause, and in that opinion expressed his view that an appeal which could not be carried beyond the superior court is not such an adequate remedy as to bar the petitioner's right to resort to a writ of prohibition, in which proceeding he might have the question at issue ultimately determined by the highest court in the state. But notwithstanding the forceful presentation of this position, a majority of the court took the other view and agreed with the district court of appeal that prohibition would not lie.
The court below therefore erred in granting the writ, for the reason that the plaintiff had a plain, speedy, and adequate remedy in the ordinary course of law. This being so, we will not enter into any examination of the question of the jurisdiction of the police court of the city of Riverside. Even if we should upon such an examination conclude that that court was without jurisdiction, it could not be said that the error of the superior court in granting a writ of prohibition was without prejudice to the appellant. The appellant is the police court. It is not a party to the action of Carlin v. Simpson, and has no direct interest in the outcome of that action. It has, however, a right to appeal from any judgment against it prohibiting it from proceeding in that action, and has a right to be relieved from any writ improperly issued so prohibiting it. Whether acting within or without its jurisdiction, it is subject to prohibition only in cases where, under the statute, prohibition will properly lie. It is as much injured by a writ of prohibition granted at the suit of one having a plain, speedy, and adequate remedy in the ordinary course of law, as by a writ granted in a case where it is acting within its jurisdiction.
The judgment is reversed, with directions to the superior court to dismiss the proceeding.
Shaw, J., Lorigan, J., Melvin, J., and Henshaw, J., concurred.